
	
		II
		109th CONGRESS
		2d Session
		S. 2822
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2006
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Marion Park Project and Committee of the
		  Palmetto Conservation Foundation to establish a commemorative work on Federal
		  land in the District of Columbia and its environs to honor Brigadier General
		  Francis Marion.
	
	
		1.Short titleThis Act may be cited as the
			 Brigadier General Francis Marion
			 Memorial Act.
		2.FindingsCongress finds that—
			(1)Brigadier General
			 Francis Marion—
				(A)was born in 1732
			 in St. John’s Parish, Berkeley County, South Carolina; and
				(B)married Mary
			 Esther Videau on April 20, 1786;
				(2)the Marions had
			 no children, but raised as their own child a son of a relative, who was given
			 Francis Marion's name;
			(3)Marion commanded
			 the Williamsburg Militia Revolutionary Force in South Carolina and was
			 instrumental in delaying the advance of British forces by leading his troops in
			 disrupting supply lines;
			(4)Marion’s tactics,
			 which were unheard of in rules of warfare at the time, included lightning raids
			 on British convoys, after which Marion and his forces would retreat into the
			 swamps to avoid capture;
			(5)the legend of
			 Swamp Fox was born when British Lieutenant Colonel Tarleton
			 stated, in reference to Marion, that as for this damned old swamp fox,
			 the devil himself could not catch him;
			(6)Marion's victory
			 at the Battle of Eutaw Springs in September of 1781 was officially recognized
			 by Congress;
			(7)Marion’s troops,
			 which were composed of whites, blacks, both free and slave, and Native
			 Americans, are believed to be the first racially integrated force fighting for
			 the United States;
			(8)as
			 a statesman, Marion represented his parish in the South Carolina senate and the
			 State of South Carolina at the Constitutional Convention;
			(9)although Congress
			 has authorized the establishment of commemorative works on Federal land in the
			 District of Columbia honoring such celebrated Americans as George Washington,
			 Thomas Jefferson, and Abraham Lincoln, there is no comparable memorial to
			 Brigadier General Francis Marion commemorating Marion's bravery and leadership
			 during the Revolutionary War, without which the United States would not
			 exist;
			(10)Brigadier General Marion’s legacy must live
			 on;
			(11)since 1878, United States Reservation 18
			 has been officially referred to as Marion Park;
			(12)located between 4th and 6th Streets, S.E.,
			 at the intersection of E Street and South Carolina Avenue, S.E., in Washington,
			 DC, Marion Park lacks a formal commemoration to this South Carolina hero who
			 was important to the initiation of the heritage of the United States;
			(13)the time has come
			 to correct this oversight so that future generations of Americans will know and
			 understand the preeminent historical and lasting significance to the Nation of
			 Marion’s contributions; and
			(14)Marion, a South
			 Carolina hero, deserves to be given proper recognition.
			3.DefinitionsIn this Act:
			(1)Commemorative
			 workThe term commemorative work has the meaning
			 given the term in section 8902(a) of title 40, United States Code.
			(2)CommitteeThe
			 term Committee means the Committee of the Palmetto Conservation
			 Foundation.
			(3)The District of
			 columbia and its environsThe term the District of
			 Columbia and its environs has the meaning given the term in section
			 8902(a) of title 40, United States Code.
			(4)ProjectThe
			 term Project means the Marion Park Project.
			4.Commemorative
			 work to honor brigadier general francis marion and his family
			(a)Authority to
			 establish commemorative workThe Project and Committee may
			 jointly establish a commemorative work on Federal land in the District of
			 Columbia and its environs to honor the service of Brigadier General Francis
			 Marion to the United States.
			(b)Compliance with
			 standards for commemorative worksThe commemorative work
			 authorized under subsection (a) shall be established in accordance with chapter
			 89 of title 40, United States Code.
			(c)Funds for
			 commemorative work
				(1)In
			 generalThe Project and
			 Committee shall be solely responsible for acceptance of contributions for, and
			 payment of the expenses of, the establishment of the commemorative work
			 authorized under subsection (a).
				(2)Use of federal
			 funds prohibitedNo Federal
			 funds shall be used to pay any expense of the establishment of the
			 commemorative work authorized under subsection (a).
				(3)Deposit of
			 excess fundsThe Project and the Committee shall transmit to the
			 Secretary of the Treasury for deposit in the account provided for in section
			 8906(b)(1) of title 40, United States Code—
					(A)any funds that
			 remain for the commemorative work authorized under subsection (a) after payment
			 of all expenses incurred in the establishment of the commemorative work
			 (including payment of the amount for maintenance and preservation required
			 under section 8906(b) of that title); or
					(B)any funds that
			 remain for the commemorative work authorized under subsection (a) on expiration
			 of the authority for the commemorative work under section 8903(e) of that
			 title.
					
